DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. Claims 1 and 3-19 are currently pending in this application. Claims 8, 18, and 19 are withdrawn.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. It is noted that on page 8 of applicant’s remarks, they include a drawing comparison with the prior art Worrell and their figure 1. The top figures on the chart on page 8 appear to be the actual drawings from the respective applications and the lower drawings appear to be applicant’s sketch of their interpretation of the shapes of the actual figures. However, figure 1, of the present application does not necessarily show a circular opening, in fact, the drawing appears to have a ring-shaped opening when the actual drawing is viewed. 
Additionally, applicant’s remark that their recitation of “conical” in their PG Pub [0026] provides support for the new limitation “substantially circular” opening. It is noted that a cone is a three-dimensional figure with a single curved base that tapers to a single point called an apex. The base of a cone can be a circle or an oval of some type. An oval is an elongated shape that has no sides or corners. No unexpected results or specific language regarding the conical shape, particularly with a “substantially circular” opening are provided in applicant’s specification. 
Thus, with regard to applicant’s argument that Worrell fails to teach or disclose the amended features of a substantially circular opening, the examiner disagrees. At least fig. 4A of Worrell shows an opening that can be considered substantially circular. It has an elongate shape that is rounded without corners and has the ability to be a base in a conical shape. The examiner notes that the term “substantially” is broad (see MPEP 2173.05b) and a specific definition was not found in applicant’s specification. It is also noted that applicant argues that Worrell teaches a ring-shaped opening and ring-shaped is defined by Oxford Dictionary as: shaped like a ring; circular. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 3-7 and 9-17 are necessarily rejected because they each depend from a rejected claim. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The figures appear to show an opening defined by the flat peripheral base which provides access to the recess and paragraph 0026 of the specification discloses that the base is disposed around the conical recess. The specification also discloses a conical recess, the term conical being defined as an object which tapers from a circular or roughly circular base to a point. However, the specification does not provide any mention of an opening of a specific shape and therefore the newly claimed substantially circular opening is not properly described in the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7 and 9-12 are necessarily rejection because they depend from a rejected claim.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner suggests that applicant amend this limitation to – configured to be –.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell.
Regarding at least claim 1
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image1.png
    148
    229
    media_image1.png
    Greyscale

Worrell meets the limitations of a patellar implant comprising: a posterior articulating surface (11; S) for engaging a femoral body, and an anterior surface (13) for engaging a resected patellar bone, the anterior surface opposed to the posterior surface, wherein the anterior surface includes a recess, a substantially circular opening (as shown in fig. 4A; see 112 rejection above regarding the limitation “substantially circular opening” and MPEP 2173.05b regarding the term “substantially”) to the recess defined by a flat peripheral base of the anterior surface disposed around a circumference of the opening, the recess tapering from the opening towards the posterior surface (fig. 1A) such that the resected patellar bone can be received in the recess to secure the patellar implant to the resected patellar bone (col. 4, lines 47-53 discloses an annular clearance that allows sufficient clear room for reception of the resected bone structure into chamber). However, Worrell does not teach that the recess is conically shaped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tapered recess of Worrell to be conically shaped, in order to accept patellar bone in order to provide secure mounting of the prosthesis, holding it against lateral shifting or rotation, as taught by Worrell, particularly in view of the lack of any disclosed criticality of the claimed limitation. It also would have been an obvious matter of design choice to make the different portions of the recess of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the recess is conically shaped, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 3
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also teaches wherein a thickness of the resected patellar bone is disposed within the conically shaped recess when the patellar implant is secured to the resected patellar bone (col. 4, lines 47-53 discloses that the recess allows sufficient clear room for reception of the resected bone structure), the thickness being defined by a distance between the opening and an apex of the conically shaped recess (fig. 1A shows this thickness).
The examiner notes that the recitation “a thickness of the resected patellar bone is disposed within the conically shaped recess” can be construed as a method step recited in a product claim. The examiner suggests amending the claim language to recite – wherein the conically shaped recess is configured to receive a thickness of the resected patellar bone disposed within the conically shaped recess –.
Regarding at least claim 4
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also teaches wherein conically shaped recess includes at least one projection (web plates 20, 22 and/or base plate 24 project from the anterior surface as shown in fig. 1A) extending away from the anterior surface.  
Regarding at least claim 9
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also meets the limitations that the posterior articulating surface includes a median ridge portion (C) extending posteriorly to and disposed between a lateral portion and a medial portion (fig. 1A), wherein the median ridge portion extends along a first length in a superior to inferior direction and along a second length in a medial to lateral direction of the articulating surface, the first length being greater than the second length (see annotated fig. 6 above).
Regarding at least claim 10
Worrell teaches the patellar implant of claim 9, including a median ridge portion having a major and minor axis, wherein the major axis has a greater length than the minor axis. However, Worrell does not teach that the median ridge portion is elliptical in shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crest Worrell to be elliptical in shape, in order to provide a generally convex articulating surface having facets which bear against femoral condyles, as taught by Worrell, particularly in view of the lack of any disclosed criticality of the claimed limitation. It also would have been an obvious matter of design choice to make the different portions of the recess of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the median ridge is elliptical in shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 11
Worrell teaches the invention substantially as claimed according to claim 9. Worrell also teaches wherein the first length is a major axis and the second length is a minor axis of the median ridge portion respectively (see annotated fig. 6 above). 
Regarding at least claim 12
Worrell teaches the invention substantially as claimed according to claim 11. Worrell also teaches wherein the major axis defines a boundary between a medial side and a lateral side of the median ridge (col. 4, lines 65-68 discloses that the major axis of the crest/median ridge is disposed centrally between the medial and lateral facets/sides), the medial side having one or more curves defined by a curve center located laterally to the major axis, the lateral side having a one or more curves defined by a curve center located medially to the major axis (fig. 4 shows at least one curve on the medial side M and at least one curve on the lateral side L).
Regarding at least claim 13
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image1.png
    148
    229
    media_image1.png
    Greyscale

Worrell meets the limitations of a patellar implant comprising: a posterior articulating surface (11, S) for engaging a femoral body, and an anterior surface (13) for engaging a resected patellar bone, wherein the anterior surface includes a recessed portion (14), an opening (as shown in fig. 4A) to the recessed portion defined by a flat peripheral base (16) of the anterior surface disposed around a circumference of the opening, the recessed portion tapering from the opening towards the posterior surface (fig. 1A shows a tapered recessed portion) such that the resected patellar bone is received in the recessed portion to secure the patellar implant to the resected bone (col. 4, lines 47-53 discloses an annular clearance that allows sufficient clear room for reception of the resected bone structure into chamber). However, Worrell does not explicitly teach that the opening is substantially circular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the opening of Worrell with one  that it is substantially circular, since the simple substitution of one known element for another to obtain predictable results is not patentable (See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007); MPEP 2143 B). The examiner notes that the term “substantially” is broad (see MPEP 2173.05b). 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the opening is substantially circular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05. It is also noted that the term “conical” can have multiple different base shapes and none are identified as providing unexpected results in the specification. Therefore, it is inferred that all shapes would apply.
Regarding at least claim 14
Worrell teaches the patellar implant of claim 13. Worrell also teaches wherein the posterior articulating surface (11, S) also includes a median ridge portion (C) extending posteriorly to and disposed between a lateral portion and a medial portion (L, M; fig. 1A), wherein the median ridge portion extends along a first length in a superior to inferior direction and along a second length in a medial to lateral direction of the articulating surface, the first length being greater than the second length (this feature can be seen in annotated fig. 6 below).
[AltContent: textbox (Median ridge extends along a major axis in the superior to inferior direction at a greater length than along a minor axis in the medial to lateral direction)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    208
    215
    media_image2.png
    Greyscale


Regarding at least claim 15
Worrell teaches the patellar implant of claim 14, including a median ridge portion having a major and minor axis, wherein the major axis has a greater length than the minor axis. However, Worrell does not teach that the median ridge portion is elliptical in shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crest Worrell to be elliptical in shape, in order to provide a generally convex articulating surface having facets which bear against femoral condyles, as taught by Worrell, particularly in view of the lack of any disclosed criticality of the claimed limitation. It also would have been an obvious matter of design choice to make the different portions of the recess of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the median ridge is elliptical in shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 16
Worrell teaches the patellar implant of claim 15. Worrell also teaches wherein the first length is a major axis and the second length is a minor axis of the median ridge portion respectively, and wherein the major axis defines a boundary between a medial side and a lateral side of the median ridge (col. 4, lines 65-68 and annotated fig. 6 above disclose major and minor axes of the median ridge/crest that defines the boundary between medial and lateral facets/sides).
Regarding at least claim 17
Worrell teaches the patellar implant of claim 16. Worrell also teaches wherein the medial side has one or more curves defined by a curve center located laterally to the major axis, the lateral side having a one or more curves defined by a curve center located medially to the major axis (fig. 4 shows at least one curve on the medial side M and at least one curve on the lateral side L).
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US Patent No. 5,024,670 to Smith et al. (Smith).
Regarding at least claim 5
Worrell teaches the invention substantially as claimed according to claim 1. However, Worrell does not appear to teach a porous layer.
Smith teaches a patellar implant (1) having a porous tissue ingrowth structure and a bearing support structure, as well as an intermediate structure sufficient to inhibit the polymer material from translating through the bearing support structure to the bone ingrowth structure (abstract and claim 1). The backing component (anterior surface; 3) has a porous layer or is completely porous, for the purpose of providing sites to anchor the bearing component (2) (col. 3, lines 68 through col. 4, lines 1-3) and to secure and stabilize the device via growth of bone tissue into the implant (col. 5, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anterior surface of Worrell to be a porous layer, in order to provide sites to anchor, secure, and stabilize the implant component, as taught by Smith, which would help to secure the implant of Worrell to the bone.
Regarding at least claim 6
Worrell in view of Smith teaches the patellar implant of claim 5. Smith also teaches that the outer bearing surface (posterior surface; 2) is a polymeric layer, for the purpose of providing superior articulation properties (col. 3, lines 59-64).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the posterior surface of Worrell in view of Smith to be a polymeric layer, in order to provide superior articulation properties, as taught by Smith, which would help to articulate the implant of Worrell against the femoral condyles.
Regarding at least claim 7
Worrell in view of Smith teaches the patellar implant of claim 6. Smith also teaches that the backing component (3) may have a porous layer (col. 3, lines 62-68 through col. 4, line 1). In this case, Smith meets the limitations of an anterior surface that is a porous layer, a solid layer that is the metal backing component (3), and a posterior surface that is a polymeric layer (2), for the purpose of providing an orthopedic prosthesis with a rigid porous layer for interaction with the bone, a polymer articulating layer for bearing on the femoral condyles, and a solid layer in between that connects the two (col. 3, lines 68 through col. 4, lines 1-3, col. 3, lines 59-64, and col. 4, lines 18-22).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Worrell in view of Smith to include a solid layer disposed between the porous layer and the polymeric layer, in order to provide an orthopedic prosthesis with a rigid porous layer for interaction with the bone, a polymer articulating layer for bearing on the femoral condyles, and a solid layer in between that connects the two, as taught by Smith, which would allow the implant to be composed of different materials for anchoring against the bone and articulating against the femoral condyles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774